Citation Nr: 0912357	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
2004, for the grant of service connection for a hearing loss 
disability.

2.  Entitlement to an effective date earlier than January 8, 
2004, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In July 2006, the Veteran testified at a 
personal hearing at the RO before Acting Veterans' Law Judge 
Kristi Barlow.  Unfortunately, the hearing tape was unable to 
be transcribed.  In January 2007, the appeal was remanded to 
provide the Veteran with a new hearing.  In July 2007, the 
Veteran and his wife testified at a hearing at the RO before 
Acting Veterans' Law Judge David L. Wight.  In June 2008, the 
Board once again remanded the appeal.

The RO, in rating decisions dated in July 2007 and August 
2008, denied the Veteran's claims for clear and unmistakable 
error (CUE) in prior rating decisions.  The Veteran has not 
perfected an appeal of either rating decision.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2008) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case).  Consequently, the 
issue of CUE in a prior rating decision is not in appellate 
status and no further action need be undertaken by the Board.


FINDINGS OF FACT

1.  The Veteran separated from military service in June 1976.

2.  In a January 1977 decision, the RO denied entitlement to 
service connection for bilateral high frequency hearing loss.  
The Veteran was notified of the decision at his last address 
of record and did not appeal that decision.

3.  The January 1977 decision is final.

4.  On February 11, 1994, the Veteran filed with the RO an 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss and a claim of 
entitlement to service connection for ringing in the ears.

5.  On April 19, 1994, the RO requested that the Veteran 
submit evidence to show his ringing in the ears was incurred 
in service and new and material evidence pertinent to his 
claim for service connection for hearing loss; however, no 
response was received by the Veteran within one year of this 
request.  

6.  Thereafter, the RO received an informal claim for service 
connection for tinnitus and bilateral hearing loss on January 
8, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 8, 
2004, for the grant of service connection for a hearing loss 
disability are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 
1131, 5101, 5102, 5103, 5103A, 5107, 5110, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.158, 3.159, 
3.303, 3.307, 3.309, 3.400 (2008).

2.  The criteria for an effective date prior to January 8, 
2004, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5101, 5102, 5103, 5103A, 
5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.158, 3.159, 3.303, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue under 38 U.S.C.A. § 5101 as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the claims in the 
May 2004 rating decision.  Nonetheless, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that once service 
connection is granted the claim is substantiated and further 
notice as to the effective date element is not required.  
Therefore, as entitlement to hearing loss and tinnitus have 
been granted and the Veteran is seeking earlier effective 
dates for the award of these disabilities, further notice 
regarding the effective dates is not required.  Id; also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the May 2005 and March 2006 notice 
letters, the May 2005 statement of the case, and the June 
2006 supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).  Furthermore, to the extent that notices 
provided were defective, the Board nevertheless concludes 
that any deficiency in the notice did not compromise the 
essential fairness of the appeals process.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
file all identified and available treatment records.  In 
addition, the claimant was afforded an opportunity to testify 
at personal hearings before two of the undersigned Acting 
Veterans Law Judges.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Analysis

The Veteran and his representative claim that he is entitled 
to an earlier effective date for the grant of service 
connection for hearing loss and tinnitus dating back to his 
1976 separation from military service.  

If a Veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).  If the Veteran does not perfect an appeal, 
however, the disallowance becomes final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2008).  
The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If service connection is granted 
based on a claim received within one year of separation from 
active duty the effective date will be the day following 
separation.  Id.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158.

The Veteran separated from military service in June 1976.  In 
August 1976, he filed a claim for hearing loss.  In a January 
1977 rating decision, the RO denied entitlement to service 
connection for hearing loss.  The Veteran was notified of the 
decision and of his right to appeal that decision at his last 
address of record later in the same month.  The Veteran did 
not appeal that decision and it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.  Consequently, the effective date for the 
assignment of service connection for hearing loss may be no 
earlier than a new application.  See 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.156, 3.400 (2008).

As to when a new application was first received by the RO, 
the first time any documentation was added to the claims file 
following the January 1977 RO decision was on February 11, 
1994.  At that time, the Veteran filed a statement in support 
of claim in which he notified the RO that he was having 
trouble with his hearing and with ringing in his ears.  The 
February 1994 statement acted as both an application to 
reopen his claim of service connection for hearing loss and 
his original claim of entitlement to service connection for 
tinnitus.  

In a letter dated April 19, 1994, the RO informed the Veteran 
that his claim for service connection for hearing loss had 
been previously denied and that he must submit new and 
material evidence to reopen his claim.  He was also informed 
that he should submit evidence to show that his ringing in 
the ears was incurred in service.  The Veteran was told that 
the requested information must be received within one year of 
the date of the letter.  If the requested information was not 
received during that time, benefits could not be paid prior 
to the date of receipt of the requested evidence.  The 
Veteran failed to file any evidence in support of the claims 
within the following year.  As noted above, a claim is 
considered abandoned when a claimant does not supply 
information requested by VA within one year of the request.  
38 C.F.R. § 3.158.

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
found that once a claim is received, VA has an affirmative 
duty to assist claimants in understanding how to file for 
benefits and what evidence is required.  Id. at 264.  
Claimants, however, also have a responsibility to cooperate 
with the agency in the gathering of evidence necessary to 
establish allowance of benefits.  Id.  In Morris, the Veteran 
filed a claim to reopen a previously disallowed claim of 
service connection for a foot disorder.  Shortly after 
receipt of his claim, the RO notified the Veteran that he 
needed to submit evidence that he had a current disability 
existing since service; the Veterans did not respond.  The 
Court dismissed the appellant's argument that his claim was 
still pending because VA had never 'ruled upon' it, noting 
that when a claimant is put on notice of what is expected of 
him in order to get the claim adjudication process moving and 
fails to respond, it "is not a case in which VA refused to 
consider entitlement but an instance in which a claimant 
failed to perfect a ripe claim."  Id. at 265.

The Board, therefore, finds that the Veteran abandoned his 
1994 claim by failing to respond within a year to the April 
19, 1994, letter requesting that he furnish new and material 
evidence to reopen his claim for service connection for 
hearing loss and evidence that his tinnitus was incurred 
during service.  See 38 C.F.R. § 3.158(a).

In the case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).

In this case, the effective date for a subsequent grant of 
service connection for a hearing loss disability and tinnitus 
can be no earlier than the receipt of the re-filed claim 
after the abandonment, which in this instance was January 8, 
2004.  On that date, the RO received a statement from the 
Veteran requesting service connection for tinnitus and 
hearing loss.  The Board has reviewed the record to determine 
whether there is any communication to VA made by or on behalf 
of the Veteran after he abandoned his 1994 claim and prior to 
his January 8, 1994, claim that could be construed as a claim 
for service connection for a low back disability.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198- 200 (1992); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [noting 
that VA must liberally construe all documents filed by a 
claimant in order to determine, or even to infer, what claims 
have been filed].  The record, however, contains no such 
communication, and neither the Veteran nor his representative 
has pointed to any such communication.

The Board, therefore, finds that an effective date prior to 
January 8, 2004, for the grant of service connection for 
tinnitus and service connection for a bilateral hearing loss 
disability are not warranted.

The Board is sympathetic to the Veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them. See 38 U.S.C.A. § 7104(c).  
There simply is no appropriate legal basis for assignment of 
an effective date for a grant of service connection for 
tinnitus or a hearing loss disability prior to January 8, 
2004.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veterans's claim, that doctrine does not apply. See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

An earlier effective prior to January 8, 2004, for the grant 
of service connection for a hearing loss disability is 
denied.  

An earlier effective prior to January 8, 2004, for the grant 
of service connection for a tinnitus is denied.  



________________________                                         
_______________________
        DAVID L. WIGHT			       KRISTI BARLOW
  Acting Veterans Law Judge			Acting Veterans Law 
Judge
   Board of Veterans' Appeals		            Board of 
Veterans' Appeals



__________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


